Exhibit 10.7

AMENDMENT

TO THE

1994 STOCK AWARD PLAN

WHEREAS, on June 15, 2014, Medtronic, Inc. (“Medtronic”) entered into a
Transaction Agreement with Covidien plc and the other parties named therein (the
“Transaction Agreement”) to acquire Covidien through the formation of a new
holding company incorporated in Ireland that will be renamed Medtronic plc (the
“Transaction”); and

WHEREAS, Medtronic maintains the 1994 Stock Award Plan, as amended (the “1994
Plan”); and

WHEREAS, in connection with the Transaction, the 1994 Plan is being assumed by
Medtronic plc and certain technical changes are required in connection with the
Transaction and assumption.

NOW THEREFORE, the 1994 Plan shall be and hereby is amended in the following
respects, effective as of the Effective Time (as defined in the Transaction
Agreement):

 

  1. References to “Medtronic, Inc.” are hereby replaced with references to
“Medtronic plc”.

 

  2. “Affiliate” is hereby defined to mean a corporation or other entity
controlled by, controlling, or under common control with, the Company.

 

  3. The following language is hereby added to the end of the definition of
“Change in Control”: “For the avoidance of doubt, any one or more of the above
events may be effected pursuant to (A) a compromise or arrangement sanctioned by
the court under section 201 of the Companies Act 1963 of the Republic of Ireland
or (B) section 204 of the Companies Act 1963 of the Republic of Ireland.”

 

  4. “Company” is hereby defined to mean Medtronic plc, an Irish public limited
company.

 

  5. “Stock” is hereby defined to mean ordinary shares, par value $0.0001, of
the Company.

 

  6. “Subsidiary” is hereby defined as having the meaning set forth in section
155 of the Companies Act 1963 of the Republic of Ireland; provided that, to the
extent required to avoid the imposition of additional taxes under Section 409A
of the Code, an entity shall not be treated as a Subsidiary unless it is also an
entity in which the Company has a “controlling interest” (as defined in Treas.
Reg. Section 1.409A-1(b)(5)(ii)(E)(1)), either directly or through a chain of
corporations or other entities in which each corporation or other entity has a
“controlling interest” in another corporation or entity in the chain, as
determined by the Committee.



--------------------------------------------------------------------------------

  7. The following language is hereby added to the beginning of the seventh
sentence in Section 7(a): “To the extent permitted by law,”.

 

  8. The following language is hereby added to the end of the first sentence of
Section 14(f): “; provided, further, that in no event shall any adjustment
operate so as to reduce the per Share exercise price of a Stock Option or the
subscription price per Share of an Award to an amount that is lower than the
nominal value of a Share.”

 

  9. The following language is hereby added to the beginning of the first
sentence in Section 14(j): “To the extent permitted by law,”.

 

  10. A new sub-section 14(n) is hereby added containing the following language:

Irish Conditions for Issuance. Notwithstanding any other provision of this Plan,
(a) the Company shall not be obliged to issue any Shares pursuant to an award
unless at least the par (nominal) value of such newly issued Share has been
fully paid in advance in accordance with applicable law (which requirement may
mean the holder of an award is obliged to make such payment) and (b) the Company
shall not obliged to issue or deliver any Shares in satisfaction of awards until
all legal and regulatory requirements associated with such issue or delivery
have been complied with to the satisfaction of the Committee.

 

2